

116 S2131 IS: Strengthening Investment to Grow Manufacturing in America Act
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2131IN THE SENATE OF THE UNITED STATESJuly 16, 2019Mr. Coons (for himself, Mr. Scott of South Carolina, Mr. Gardner, and Ms. Rosen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act and the Small Business Investment Act of 1958 to increase access to
			 capital for small business concerns that are manufacturers.
	
 1.Short titleThis Act may be cited as the Strengthening Investment to Grow Manufacturing in America Act. 2.FindingsCongress finds the following:
 (1)Manufacturers contributed over $2,330,000,000,000 to the United States economy in the first quarter of 2018 and accounted for 12 percent of United States gross domestic product in 2017.
 (2)Manufacturing is one of the most important sectors of the United States economy with respect to employment. In 2013, the manufacturing sector supported over 17,000,000 indirect jobs in the United States, in addition to the 12,000,000 individuals who were directly employed in manufacturing. Combined, these indirect and direct manufacturing jobs represented more than 20 percent of United States employment in 2013—more than any other sector.
 (3)While the United States has added over 14,000,000 non-farm jobs since 2010, manufacturing job growth has lagged and added only approximately 900,000 jobs. Post-recession job recovery averages since the 1940s indicate that another 1,200,000 manufacturing jobs should have been created during this period.
 (4)Small manufacturers are the backbone of the United States manufacturing industry, accounting for nearly half of all manufacturing jobs in the United States. Ensuring that small manufacturers have adequate access to capital is critical to creating manufacturing jobs and the growth of the United States economy.
 (5)The 2015 Federal Reserve Small Business Credit Survey indicates that of the 52 percent of manufacturers that applied for financing during the survey period, 65 percent did so to expand their business or to pursue a new business opportunity. The survey also indicates that 42 percent of manufacturers received less financing than they requested, the primary result of which was delayed expansion of their business.
 (6)The loan guarantee programs of the Small Business Administration under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) encourage lenders to provide loans to creditworthy small businesses that would not otherwise obtain financing on reasonable terms and conditions and can serve as an excellent mechanism by which to increase the availability of affordable credit to small manufacturers in the United States.
			3.Small manufacturers
 (a)Loan guarantee percentageSection 7(a)(2) of the Small Business Act (15 U.S.C. 636(a)(2)) is amended— (1)in subparagraph (A), in the matter preceding clause (i), by striking and (E) and inserting (E), and (F); and
 (2)by adding at the end the following:  (F)Participation for manufacturers (i)In generalIn an agreement to participate in a loan on a deferred basis under this subsection for a small business concern assigned to a North American Industry Classification System code for manufacturing or that is designated by the Administrator under clause (ii), the participation by the Administration shall be 90 percent.
 (ii)Addition of advanced manufacturing sectorsAfter submitting notice to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives, the Administrator may designate a North American Industry Classification System code for purposes of clause (i) if the Administrator determines the code—
 (I)is not a manufacturing code under the North American Industry Classification System; and (II)corresponds to a sector in which manufacturing is a considerable component of the operations of a small business concern, as determined by the Administrator, including advanced manufacturing..
 (b)Guarantee fee reductionSection 7(a)(18) of the Small Business Act (15 U.S.C. 636(a)(18)) is amended— (1)in subparagraph (A), by striking With respect and inserting Except as provided in subparagraph (C), with respect; and
 (2)by adding at the end the following:  (C)Manufacturers (i)In generalSubject to clause (ii), with respect to a loan guaranteed under this subsection for a small business concern described in paragraph (2)(F)(i)—
 (I)the Administration may not collect a guarantee fee under this paragraph for a loan of not more than $350,000; and
 (II)for a loan of more than $350,000, the Administration shall collect a guarantee fee under this paragraph equal to 50 percent of the guarantee fee that the Administration would otherwise collect for the loan.
 (ii)ExceptionThe requirements of clause (i) shall not apply to loans made during a fiscal year if— (I)the budget of the President for that fiscal year, submitted to Congress under section 1105(a) of title 31, United States Code, includes a cost for the program established under this subsection that is above zero; and
 (II)the Administrator submits to Congress— (aa)notice regarding the determination of cost described in subclause (I); and
 (bb)a detailed discussion indicating why not implementing clause (i) will cause the cost of the program established under this subsection to be not more than zero..
				(c)Certified development company loans
 (1)Manufacturing loan amountSection 502(2)(A)(iii) of the Small Business Investment Act of 1958 (15 U.S.C. 696(2)(A)(iii)) is amended by striking $5,500,000 and inserting 10,000,000.
 (2)Contribution requirementSection 502(3)(C) of the Small Business Investment Act of 1958 (15 U.S.C. 696(3)(C)) is amended— (A)in clause (iii), by striking or at the end;
 (B)by redesignating clause (iv) as clause (v); and (C)by inserting after clause (iii) the following:
						
 (iv)for a small manufacturer (as defined in section 501(e)(7))— (I)at least 5 percent of the total cost of the project financed, if the small business concern has been in operation for a period of 2 years or less;
 (II)at least 5 percent of the total cost of the project financed, if the project involves a limited or single purpose building or structure;
 (III)at least 10 percent of the total cost of the project financed if the project involves both of the conditions set forth in subclauses (I) and (II); or
 (IV)at least 5 percent of the total cost of the project financed, in all other circumstances, at the discretion of the development company; or
								.
 (3)Creation or retention of jobs requirementSection 501(e) of the Small Business Investment Act of 1958 (15 U.S.C. 695(e)) is amended— (A)in paragraph (1), by striking creates or retains and all that follows and inserting creates or retains 1 job for every $75,000 guaranteed by the Administration, except that the amount is $150,000 in the case of a project of a small manufacturer.;
 (B)in paragraph (2), by striking creates or retains and all that follows and inserting creates or retains 1 job for every $75,000 guaranteed by the Administration, except that the amount is $150,000 in the case of a project of a small manufacturer.;
 (C)by redesignating paragraph (6) as paragraph (7); and (D)by inserting after paragraph (5) the following:
						
 (6)For a loan for a project directed toward the creation of job opportunities under subsection (d)(1), the Administrator shall publish on the website of the Administration the number of jobs created or retained under the project as of the date that is 2 years after the completion (as determined based on information provided by the development company) of the project..
 (4)Building occupancySection 502(5) of the Small Business Investment Act of 1958 (15 U.S.C. 696(5)), is amended— (A)by striking In addition and inserting the following:
						
 (A)In generalExcept as provided in subparagraph (B), in addition; and (B)by adding at the end the following:
						
 (B)ExceptionWith respect to an assisted small business that is a small manufacturer (as defined in section 501(e)(7)), the small manufacturer may lease not more than 49 percent of the project to 1 or more other tenants, if the small manufacturer occupies permanently and uses not less than a total of 51 percent of the space in the project after the execution of any leases authorized under this section, without regard to whether the project is with respect to an existing building or new construction..
 (5)Collateral requirementsSection 502(3)(E)(i) of the Small Business Investment Act of 1958 (15 U.S.C. 696(3)(E)(i)), is amended by adding at the end the following: Additional collateral shall not be required in the case of a small manufacturer (as defined in section 501(e)(7))..
 (6)Debt refinancingSection 502(7)(B) of the Small Business Investment Act of 1958 (15 U.S.C. 696(7)(B)) is amended in the matter preceding clause (i) by inserting (or in the case of a small manufacturer (as defined in section 501(e)(7)) that does not exceed 100 percent of the project cost of the expansion) after cost of the expansion.
 (7)Amount of guaranteed debentureSection 503(a) of the Small Business Investment Act of 1958 (15 U.S.C. 697(a)) is amended by adding at the end the following:
					
 (5)Any debenture issued by a State or local development company to a small manufacturer (as defined in section 501(e)(7)) with respect to which a guarantee is made under this subsection shall be in an amount equal to not more than 50 percent of the cost of the project with respect to which such debenture is issued, without regard to whether good cause has been shown.
						.
				(d)Manufacturing debentures
 (1)In generalSection 303 of the Small Business Investment Act of 1958 (15 U.S.C. 683) is amended by adding at the end the following:
					
 (l)Manufacturing debenturesIn addition to any other authority under this Act, on and after the first day of the first fiscal year beginning after the date of enactment of this subsection, a small business investment company may issue manufacturing debentures..
 (2)DefinitionsSection 103 of the Small Business Investment Act of 1958 (15 U.S.C. 662) is amended— (A)in paragraph (19), by striking and at the end;
 (B)in paragraph (20), by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
						
 (21)the term manufacturing debenture means a deferred interest debenture that— (A)is issued at a discount;
 (B)has a 5-year maturity or a 10-year maturity; (C)requires no interest payment or annual charge for the first 5 years;
 (D)is restricted to companies assigned to a North American Industry Classification System code for manufacturing; and
 (E)is issued at no cost (as defined in section 502 of the Credit Reform Act of 1990 (2 U.S.C. 661a)) with respect to purchasing and guaranteeing the debenture..
 (3)Startup small manufacturersSection 502(3)(C)(i) of the Small Business Investment Act of 1958 (15 U.S.C. 696(3)(C)(i)) is amended by inserting is not a small manufacturer (as defined in section 501(e)(7)) and after small business concern.
 (e)Additional leverage for manufacturersSection 303(b)(2) of the Small Business Investment Act of 1958 (15 U.S.C. 683(b)(2)) is amended by adding at the end the following:
				
					(E)Additional leverage base on investment in manufacturers
 (i)DefinitionIn this subparagraph, the term covered small manufacturer means a small manufacturer (as defined in section 501(e)(7)) that— (I)is located in a low or moderate income geographic area;
 (II)is not less than 51 percent owned by 1 or more veterans (as defined in section 101 of title 38, United States Code);
 (III)is not less than 51 percent owned by 1 or more socially disadvantaged individuals or economically disadvantaged individuals (within the meaning given such terms under section 8(a) of the Small Business Act (15 U.S.C. 637(a)));
 (IV)is not less than 51 percent owned by 1 or more women; (V)is located in an area with above average unemployment;
 (VI)is a smaller business concern described in subparagraph (A) of section 103(12); (VII)is located in a rural area;
 (VIII)has increased its full time employment by not less than 25 percent (not including any new employees added by an acquisition) since the small manufacturer receiving an initial financing under this title; or
 (IX)is engaged in researching, developing, or manufacturing technologies important to national security.
 (ii)Exclusion of amountsIn calculating the outstanding leverage of a company for purposes of subparagraphs (A) and (B), the Administrator shall exclude the amount of leverage outstanding to covered small manufacturers, not to exceed a total of $50,000,000..
			4.Assistance for small manufacturers
			(a)Assistance through SBA programs
 (1)Amendments to the Small Business ActThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (A)in section 7(a) (15 U.S.C. 636(a)), by adding at the end the following:
						
 (36)Assistance for small manufacturersThe Administrator shall ensure that each district office of the Administration partners with not less than 1 resource partner of the Administration, including a small business development center, a women’s business center described in section 29, the Service Corps of Retired Executives, and a Veteran Business Outreach Center, to provide training to small business concerns described in paragraph (2)(F)(i) in obtaining assistance under the programs under this subsection and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), including with respect to the application process under such programs and partnering with participating lenders under this subsection.;
 (B)in section 8 (15 U.S.C. 637), by striking subsection (c) and inserting the following:  (c)Assistance for small manufacturers in SCORE and small business development center programs (1)DefinitionIn this subsection, the term SCORE program means the Service Corps of Retired Executives authorized under subsection (b)(1)(B).
 (2)VolunteersUnder the SCORE program, the Administrator may recruit volunteers to assist small business concerns described in section 7(a)(2)(F)(i) in obtaining assistance under section 7(a) and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), including with respect to the application process under such programs and partnering with participating lenders under such section 7(a).;
 (C)in section 21(c)(3) (15 U.S.C. 648(c)(3))— (i)in subparagraph (T), by striking and at the end;
 (ii)in the first subparagraph designated as subparagraph (U), as added by section 862 of division A of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (Public Law 115–232), by striking the period at the end and inserting a semicolon;
 (iii)by redesignating the second subparagraph designated as subparagraph (U), as added by section 5 of the Small Business Innovation Protection Act of 2017 (Public Law 115–259; 132 Stat. 3665), as subparagraph (V);
 (iv)in subparagraph (V), as so redesignated, by striking the period at the end and inserting ; and; and (v)by adding at the end the following:
							
 (W)providing training to small business concerns described in section 7(a)(2)(F)(i) in obtaining assistance under section 7(a) and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), including with respect to the application process under such programs and partnering with participating lenders under such section 7(a).;
 (D)in section 29(b) (15 U.S.C. 656(b))— (i)in paragraph (2), by striking and at the end;
 (ii)in paragraph (3), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following:
							
 (4)training to small business concerns owned and controlled by women that are small business concerns described in section 7(a)(2)(F)(i) in obtaining assistance under section 7(a) and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), including with respect to the application process under such programs and partnering with participating lenders under such section 7(a).; and
 (E)in section 32 (15 U.S.C. 657b), by adding at the end the following:  (h)Assistance for small manufacturersThe Associate Administrator shall ensure that Veterans Business Outreach Centers assist small business concerns described in section 7(a)(2)(F)(i) in obtaining assistance under section 7(a) and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.), including with respect to the application process under such programs and partnering with participating lenders under such section 7(a)..
 (2)Amendments to the Small Business Investment Act of 1958Title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.) is amended by adding at the end the following:
					
						511.Assistance for small manufacturers
 The Administrator shall ensure that each district office of the Administration partners with not less than 1 resource partner of the Administration, including a small business development center described in section 21 of the Small Business Act (15 U.S.C. 648), a women’s business center described in section 29 of the Small Business Act (15 U.S.C. 656), the Service Corps of Retired Executives, and a Veteran Business Outreach Center, to provide training to small business concerns described in section 7(a)(2)(F)(i) of the Small Business Act (15 U.S.C. 636(a)(2)(F)(i)) in obtaining assistance under the program carried out under this title, including with respect to the application process under that program and partnering with development companies under this title..
 (b)Partnering with NISTThe Small Business Administration and its resource partners may establish partnerships with the Hollings Manufacturing Extension Partnership Program of the National Institute of Standards and Technology and its affiliated centers to facilitate outreach to small manufacturers in providing training and guidance with respect to the application process for loans guaranteed by the Administration.
			5.Federal loan guarantees for innovative technologies in manufacturing
 (a)Transfer of existing programThe Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3701 et seq.) is amended— (1)by striking section 26 (15 U.S.C. 3721); and
 (2)by redesignating sections 27 and 28 (15 U.S.C. 3722 and 3723) as sections 26 and 27, respectively. (b)Authority of SBA (1)DefinitionsIn this subsection—
 (A)the term Administrator means the Administrator of the Small Business Administration; (B)the term business loan programs of the Administration means the programs under section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and title V of the Small Business Investment Act of 1958 (15 U.S.C. 695 et seq.); and
 (C)the term small manufacturer means a business concern described in section 7(a)(2)(F)(i) of the Small Business Act, as amended by this Act.
 (2)AuthorizationTo the extent the Administrator determines that the assistance available to small manufacturers under section 26 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721), as in effect on the day before the date of enactment of this Act, is not available under the business loan programs of the Administration, the Administrator shall ensure that the business loan programs of the Administration provide adequate support for innovative technologies in manufacturing.
 (3)ReportingThe Administrator shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report regarding any determination or activity of the Administrator under paragraph (2).
 (c)Savings clauseAny loan guarantee issued under section 26 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3721), as in effect on the day before the date of enactment of this Act, shall remain in full force and effect under the terms, and for the duration, of the loan guarantee agreement.